 

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination __

UNITED STATES DISTRICT COURT MAY 18 2013

CLERK, U.S. DISTRICT COURT
for th
on e A ANCHORAGE, A.K.
_____sCODistrict of Alaska_
Division
Case No.

(to be fil fi Hed in in by the Clerk’ Ss Office)

 

 

Keth Mitebell

)
)
Plaintiff(s} '
(Write the full name of each plaintiff who is filing this complaint.

Uf the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list af names.) )

Bousa Girls Cluthol Asutnemntral )

Pwttrove qe£ a Brahle Comm.)

Sonal D Wake dibur Unemploumebe ins
oanua_e ola. a |e ic )

Hen Ee SI ke
Please Bee. O-Abéfesidainn a | page cathe

(Write the full name of each defendant who is being siied. If the

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names.)

Jury Trial: (check one) Yes [_]No

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name Kath MWitehell
Street Address 5232 East 2 +h. hue, Kot. fe _
City and County Anthora he
State and Zip Code Masaka Y 4 9508. oe
Telephone Number Qa o'|- a as 3- Ft | lo Af

E-mail Address Kerth OB(>O Yahoo, Com

B. The Defendant(s) a

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Case 3:19-cv-00135-SLG Document1 Filed 05/13/19 Page 1 of 10 Page | of 6
DATE
PURPOSE

 

CUE COLUMN NOTES

EO vhadad, SiOONG
BYyplos. S4a0
PAA coors £6 0
olen 46'e
right: DBiwa
vom Shine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUMMARY

Case 3:19-cv-00135-SLG Document1 Filed 05/13/19 Page 2 of 10
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. |

Name

Job or Title (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Case 3:19-cv-00135-SLG

Bous t Girls Club of Snuth central

4e00 W Dl. Prrectite oo
Mage, 9S _ i
a "Ag: 4. i, aa

Rechorage Ur, ED a stuf
bIAUMNST lH KOE IO
| Pdaeaka
B4AsO |
401 - -343- 4340 _

201 A | Tages Hour : lutine nowuane.

4! asad ee

40" Te AA EDO a - |

ne & S00

aGiris Chilo. _
ak Ww Stohr Dow _-
ey Ale ee
asl Oc Sit oe

Ne “allo LYS ar ee

 
  

Document 1 Filed 05/13/19 Page 3 of 10 Page 2 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

Name Ohm So ‘O

 

 

 

 

Job or Title anon = PAG Ob of South comsras
Street Address ADOO W SBboth we.

City and County Prnehovaa LU

State and Zip Code Da A Ole oe q Y Ss] 7

Telephone Number q ON- a uu & 7“ aS ‘hE

 

E-mail Address (if known)

 

Defendant No. 2

 

 

 

Name Lili Uokotant Seume
Job or Title (if known) re eC ( be k of “yun As nitvex i Pu as v -
Street Address ADDO WBbUtn Ave.

City and County Pantinore ge. » Ob FEST TE

State and Zip Code OT Ars (cor “A454 Vv
Telephone Number q \7)- & SRE Lf Fg uf. G

 

E-mail Address (if known)

 

Defendant No. 3

Name Kash Btkhaa

 

 

 

 

 

Job or Title (if known) DP DN 0. Ct if AYe. DiectO rs aG&Uubet ft
Street Address aA Zz AD Ce 2) ty Ln Loe, SOUarrr ce

City and County Dncho Yaar,

State and Zip Code tH AS i ans. Jp

Telephone Number 4 dD 1) - -3 DO- -773 | |

 

E-mail Address (if known)

Defendant No. 4 Oho Onn : , oO
Name

Job or Title (if known) eB t&Atih © f Spin Condvat dt
Street Address HAdBoOo Eabtn foe

City and County Pn chovens f, Alc al °

State and Zip Code la fla” 2 GS 1

Telephone Number

 

 

Go7- 280- $062

E-mail Address (if known)

 

a

Page#of 6
Case 3:19-cv-00135-SLG Document1 Filed 05/13/19 Page 4 of 10
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

 

 

Defendant No. 1
Name “TON | ANINe
Job or Title (if known) He. paG Cluilo of Saemecarctral NL
Street Address A300 WW Stn Ae) €y
City and County PUNO. 2.

 

State and Zip Code {Hada G GS) “f-
Telephone Number Go"") “AU 8 - AUS CL

E-mail Address (if known)

Defendant No. 2
Name John=-Jane Dow |-20
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name ) OSIUAL “Bto\ ole.
Job or Title (if known) Tin en S Dong. in EDC

 

 

 

 

 

Street Address WAa Wust bn | Ws E110
City and County Dev An VA4¢ j Lug Ss Sita.
State and Zip Code yay Q_ S Va "9 GSO] |
Telephone Number q oO] -—3 U3a- 42, aA

 

E-mail Address (if known)

Defendant No. 4

 

 

 

 

 

 

 

 

 

Name Pomel OW basher

Job or Title (if known) Tonkake SkunoinvieaV’

Street Address ip AD Uva ( ath Pow , = 2 | | O

City and County brneh YAQe

State and Zip Code Ddas LO JQ95D ]

Telephone Number Yo f- AYA uA uf a

E-mail Address (if known) Vanda. Pus { Ly © BMV. nova aN, e

 

 

40
Case 3:19-cv-00135-SLG Document1 Filed 05/13/19 Page 5 of 10 Peart 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Case 3:19-cv-00135-SLG

Abney & Sienbo

Aram Missrpmer PronEeoc
032 Wick) Boe 4/1/02
AN AOVAGL

Araghnk. GID!

G0 7- 343 —-43YU2.

GYhLy Me Mone
Pre cto 6 EX DO
OSA West Leth Aek1/0

Loca A¢ ;

Nola = G4D\|
D7 -3Y3 - 43h

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Document 1 Filed 05/13/19 Page 6 of 10

yl

Page 2 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name Bousa Girls Cub of Southeentanl
Street Address DAaino UQleat oth Roenue-

City and County Brchoraa ty

State and Zip Code fasha. Y4IS14

Telephone Number AV r\- AYB- FUSt4

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

x

MO

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

AS (S.40.290, 1639. OF-010-AN0, SAAC O7.FTS. Mirm fet

q i mr
ify, if known): C S- 010-490 Compfavecw | Ada,
Be Se ad anya gee C/O“ Compl

 

 

Relevant city or county law (specify, if known):

Antinortyt Mun dhyana Code, 3 5.A0. p40

Page 3 of 6

Case 3:19-cv-00135-SLG Document1 Filed 05/13/19 Page 7 of 10
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Til. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

ONNNNNO

Other acts (specify):

(Note: Only those gr ounds raised i in the charge fi led with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
Federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
Cc. I believe that defendant(s) (check one):
[] is/are still committing these acts against me.
pet is/are not still committing these acts against me. “TY was Lived.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race
color

 

gender/sex mal
religion 4
national origin

age (year of birth) (only when asserting a claim of age discrimination.)

a
7
|
|
|
|

disability or perceived d disability (specify disability)

ez02) Me Regues Rep fee, hey, Ngaiees deers $tOO

E. The facts of my case are oon Attach additional pages if needed.

Case 3:19-cv-00135-SLG Documenti1 Filed 05/13/19 Page 8 of 10 Page 4 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IV.

please sc. aterud

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct

on (date) Be € Adhee puck COMPIaiter 6a-ffidas+

B. The Equal Employment Opportunity Commission (check one):
[| has not issued a Notice of Right to Sue letter.
te issued a Notice of Right to Sue letter, which I received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Ql vfacig sce attach

Cc. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[ 60 days or more have elapsed.
[| less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Case 3:19-cv-00135-SLG Document1 Filed 05/13/19 Page 9 of 10

Page 5 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: A OH\1%\\q

Signature of Plaintiff Y/
Printed Name of Plaintiff K ef +

 

 

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Case 3:19-cv-00135-SLG Document1 Filed 05/13/19 Page 10 of 10 Page 6 of 6
